Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 11-12 and 18 have been rejoined.

Reasons for Allowance
Claims 1-20 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 16 and 20.  Specifically for claim 1, a vertical memory device comprising a stack of gate electrodes on a substrate with a vertical channel structure extending through the stack of gate electrodes in a first direction that is perpendicular to the upper surface of the substrate.  The channel structure comprises a channel region extending in the first direction, and whose internal space is partially filled by an insulating first filling film.  An n-type first liner covers a least a portion of the topmost surface of the first filling film and the upper internal sidewall of the channel so that the 
Specifically for claim 16, a vertical memory device comprising a stack of gate electrodes with a vertical channel structure extending through the stack of gate electrodes in a first direction that is perpendicular to the upper surface of the substrate.  Additionally, a gate dielectric is on the external sidewall of the channel and extending in the first direction.  The internal space created by the channel layer is partially filled by a first insulating filling film, with the upper sidewall of the channel left exposed.  A pad structure comprising an n-type semiconductor liner, a second insulating filing film and a pad are sequentially stacked on the uppermost surface of the first filling film.  The liner covers a least a portion of the uppermost surface of the first filing film and is in contact with an upper internal sidewall of the channel.  In addition, the upper ends of the channel and the liner are substantially planer and are above the upper surface of the top most first gate electrode in the gate stack.  The second filing film is in contact with a least a portion of a sidewall of the liner with the second filing film is situated between the first filling film and the pad with the entire lowermost surface of the liner being in contact with the first filling film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/           Examiner, Art Unit 2814